Citation Nr: 1332438	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-47 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating (evaluation) for bilateral flat foot disability, in excess of 0 percent prior to June 19, 2013, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1979 to September 2000.
This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which denied an increased (compensable) rating for bilateral flat feet disability.  
	
The issue on appeal was previously remanded by the Board in June 2013 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the bilateral flat foot disability.  This was accomplished, and the claim was readjudicated in a July 2013 rating decision and supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In the July 2013 rating decision, the RO awarded a 30 percent disability rating for the bilateral flat foot disability, for the period from June 19, 2013, the date of the most recent VA examination.  As the Veteran has not been awarded the highest possible rating for the bilateral flat foot disability, and it is presumed that he is seeking the maximum possible benefit, the claim remains in appellate status.  See
A.B. v. Brown, 6 Vet. App. 35 (1993).

On his November 2009 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a September 2011 written statement, the Veteran withdrew his request for a hearing; therefore, the request for a hearing has been withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the increased rating period prior to June 19, 2013, the Veteran's bilateral flat foot disability was manifested by pain on manipulation, flattening of the arches, swelling on use, and calluses on the toes bilaterally.  

2.  For the increased rating period beginning June 19, 2013, the Veteran's bilateral flat foot disability was manifested by extreme tenderness of plantar surfaces of the feet bilaterally, flattening of the arches, pain on manipulation, swelling on use, and calluses on the toes bilaterally with no improvement by prescribed orthotics and shoe inserts.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the increased rating period prior to June 19, 2013, the criteria for a 30 percent rating, but no higher, for bilateral flat foot disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, for the increased rating period beginning June 19, 2013, the criteria for a 50 percent rating, but no higher, for bilateral flat foot disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; 
(2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in May 2007 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran.  Pursuant to the Board's June 2013 remand, the RO provided the Veteran with a VA examination to assist in determining the extent of the Veteran's bilateral flat foot disability.  As the examination report was written after an interview with the Veteran and review of the claims file, and contained specific findings indicating the nature of the Veteran's disability and symptomatology, the VA examination is adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA has also obtained service treatment records, VA and private treatment records, and statements from the Veteran.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Ratings - Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims (Court or CAVC) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  For the reasons discussed in detail below, the Board finds that staged ratings are warranted for the Veteran's bilateral flat foot disability.

The Veteran's bilateral flat foot disability has been evaluated by the VA under Diagnostic Code 5276, which provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as zero percent disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for a unilateral disability, and is rated 30 percent disabling for a bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo-Achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for a bilateral disability.  38 C.F.R. § 4.71a.

The Board acknowledges that Diagnostic Code 5276 does not employ successive rating criteria.  In other words, it is entirely possible for an individual to have all the criteria for a 30 percent disability rating without having most of the criteria for a 
10 percent disability rating; therefore, an assessment under 38 C.F.R. § 4.7 is essential to any rating under that code.  See Wallace v. Shinseki, 2010 WL 4351734 (Vet. App. 2010).  The Board also notes that the conjunctive form is not specifically employed in the enumeration of rating criteria under Diagnostic Code 5276; therefore, it is not required that all the manifestations that are listed be shown.  See Dyess v. Derwinski, 1 Vet. App. 448 (1991); see also Camacho v. Nicholson, 
21 Vet. App. 360, 366 (2007) (the cases in which the CAVC has indicated that 
38 C.F.R. § 4.21 applies are those in which the diagnostic criteria are not clearly joined in the conjunctive).

Also applicable is Diagnostic Code 5284 which provides that foot injuries are to be assigned a 10 percent rating if they are moderate, a 20 percent rating if they are moderately severe, a 30 percent rating if they are severe, and a 40 percent rating if resulting in loss of use of the foot.  Words such as moderate and severe are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "moderate" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

Further, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. 
§ 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Staged Ratings for Bilateral Flat Foot Disability

The Veteran contends that the pain he experiences in both feet is more severe than the currently assigned ratings assigned during the appeal period.  As such, the Veteran is seeking a compensable disability rating for the bilateral flat foot disability prior to June 19, 2013, and a rating in excess of 30 percent thereafter.

The evidence most relevant for the rating period prior to June 19, 2013 includes a June 2007 VA examination report which reflects that the Veteran reported pain in his feet and arches with occasional swelling.  The Veteran denied using a brace, cane, or crutch, but did report using inserts in his shoes which helped a little.  He also reported flare-ups two times a week, lasting for two to three hours.  Upon physical examination, the June 2007 VA examiner noted that the Veteran walked with a limp using no assistive devices.  Further, the VA examiner noted calluses on the great toes and on his left fifth toe in the lateral distal interphalangeal joint.  Pain on manipulation and on palpation of the arches was positive.  Arches were flattened, which worsened when the Veteran would stand.  The VA examiner also noted uneven shoe wear on the outer heel of the shoes.  

In a following September 2009 VA examination report, the Veteran reported pain in his arches which had gradually worsened over the years.  He stated that he had a callus on the bottom of his left foot that was hard and painful.  The Veteran stated that he had pain in both feet all day, every day, which worsened when standing for more than 30 minutes.  Unlike at the time of the June 2007 VA examination report, in September 2009, the Veteran reported wearing a brace at night and wearing inserts for use in his shoes while working.  The Veteran stated that he worked in the food industry and had missed approximately one to two days in the past 12 months because of bilateral foot pain.  Upon physical examination, the September 2009 VA examiner noted that the Veteran walked with a limp and used a cane.  The Veteran had a callus on his left foot and he was tender to palpation of the feet with no edema.  

A private December 2007 treatment note from Dr. T.N. reflects that the Veteran reported pain which worsened when standing.  Specifically, the Veteran described his pain as "shooting" and noted that the severity of the pain was an 8 on a scale of 0 to 10, with 10 being the worst.  Dr. T.N. conducted a physical examination of the Veteran's feet and noted that there was pain along the posterior tibial tendon, peroneal tendons, and anterior tibial tendon.  Pain on palpation was noted in the central heel and plantar-medial heel.  Dr. T.N. recommended custom devices bilaterally for the feet as an alternative to surgery.  

VA treatment records from 2007 to 2009 reveal that the Veteran consistently reported bilateral foot pain, swelling, and tenderness in the sole of his feet.  In September 2007, the Veteran requested a cane in order to assist with balance problems associated with bilateral foot pain.  In May 2009, the Veteran stated that he had been prescribed an ankle foot orthotic with a molded footplate by the private physician, Dr. T.N.  

In a February 2008 private evaluation from Dr. I.F., the Veteran reported bilateral foot pain which worsened after standing, walking, and wearing shoes.  The Veteran stated that the pain affected his daily activities and his job.  He reported pressure, burning, tingling, redness, discoloration, swelling, calluses, and numbness.  Upon physical examination, Dr. I.F. found that there were hypertrophic changes in the first metatarsophalangeal joint, and tenderness with palpation at the insertion of the posterior tibial tendon and mid-arch plantar fascia.  Dr. I.F. further noted that the Veteran had collapsing arches when standing.  

Upon review of the evidence of record, both lay and medical, the Board finds that, for the increased rating period prior to June 19, 2013, the Veteran's bilateral flat foot disability was manifested by flattening of the arches, swelling, calluses on the toes bilaterally, and pain on manipulation and on palpation.  As noted above, an evaluation of 30 percent is granted if the record shows objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Here, VA and private treatment records, to include the VA examinations dated June 2007 and September 2009, reveal that the Veteran had flattened or collapsed arches when standing, swelling, and pain on manipulation and on palpation.  Further, as noted in the June 2007 and September 2009 VA evaluations, the VA examiners noted calluses on the Veteran's great toes and on his left fifth toe.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral flat foot disability more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 5276 for the period prior to June 19, 2013.  38 C.F.R. §§ 4.3, 4.7. 

The Board further finds that a higher rating than 30 percent for the period prior to June 19, 2013 is not warranted as the evidence does not demonstrate pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo-Achillis on manipulation, not improved by orthopedic shoes or appliances.  For the period prior to June 19, 2013, the Veteran specifically denied using a brace, cane, or crutch, and stated that using inserts in his shoes helped a little.  See June 2007 VA examination report. 

Further, VA treatment records, private treatment records, and VA examination reports do not reveal objective findings of "extreme" tenderness of plantar surfaces of the feet.  Although VA and private physicians have noted flattened and collapsing arches, none have characterized them as a marked inward displacement with severe spasm of the tendo-Achillis on manipulation.  For these reasons, the Board finds that, for the period prior to June 19, 2013, the Veteran's bilateral flat foot disability does not warrant a rating in excess of 30 percent under Diagnostic Code 5276.  

The Board has also considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Although the Veteran does have some limitation of motion or function with prolonged use due to pain, the Board finds that this is explicitly encompassed in the 30 percent rating criteria under Diagnostic Code 5276 and has been considered as a symptom or finding when considering the severity of the bilateral foot disability.  

Further, the Board has considered whether separate ratings for either foot are warranted for the period prior to June 19, 2013.  Specifically, 38 C.F.R. § 4.71a, Diagnostic Codes 5277 to 5284, apply to disabilities of the foot and include:  Diagnostic Codes 5279 (metatarsalgia, anterior, unilateral or bilateral); 5280 (hallux valgus, unilateral); 5281 (hallux rigidus, unilateral, severe); and 5282 (hammer toe).  The Board finds that separate disability ratings under these codes would violate the rule against pyramiding under 38 C.F.R. § 4.14 (2013), as pain, a symptom already contemplated under Diagnostic code 5276, is also explicitly or implicitly contemplated by each of these codes.  For these reasons, the Board finds that a higher or separate rating in excess of 30 percent for bilateral flat foot disability is not warranted for the period prior to June 19, 2013.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that for the period beginning June 19, 2013, the Veteran's bilateral flat foot disability more nearly approximates a 50 percent disability rating under Diagnostic Code 5276.  For the increased rating period beginning June 19, 2013, the Veteran's bilateral flat foot disability was manifested by extreme tenderness of plantar surfaces of the feet bilaterally, flattening of the arches, pain on manipulation, swelling on use, and calluses on the toes bilaterally with no improvement by prescribed orthotics and shoe inserts.

Pursuant to the Board's June 2013 remand directive, the Veteran was afforded a VA examination on June 19, 2013.  During the examination, the Veteran reported increased bilateral foot pain.  According to the Veteran, he had to take frequent breaks at work and occasionally has had to leave work early due to bilateral foot pain.  Further, the Veteran reported using prescribed orthotics and inserts for the shoes, which he stated had not helped the bilateral foot pain.  Upon physical examination, objective findings included pain on use of the feet, pain on manipulation, swelling on use, calluses, extreme tenderness of plantar surface of both feet, decreased longitudinal arch height, and the use of assistive devices (cane).  

Although the evidence beginning June 19, 2013 does not demonstrate all of the symptoms contemplated under a 50 percent rating in Diagnostic Code 5276, it is not required that all of the manifestations that are listed be shown.  See 38 C.F.R. 
§ 4.21; see also Dyess, 1 Vet. App. 448; Camacho, 21 Vet. App. at 366.  In the present case, the evidence shows that, beginning June 19, 2013, most of the symptoms contemplated by a 30 percent rating under Diagnostic Code 5276 were met, including: pain on manipulation, swelling on use, and calluses bilaterally.  Additionally, the Veteran's bilateral flat foot disability also manifested symptoms considered in the 50 percent rating criteria under Diagnostic Code 5276, including extreme tenderness of plantar surface of both feet and no improvement by orthopedic shoes or appliances, such as prescribed orthotics and inserts for the shoes.  As such, where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  See 38 C.F.R. § 4.7.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, as of June 19, 2013, the Veteran's bilateral flat foot disability more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 5276.  38 C.F.R. §§ 4.3, 4.7. 

The Board further finds that a higher rating in excess of 50 percent for the period beginning June 19, 2013 is not warranted, as none of the Diagnostic Codes relating to the feet allow for a rating in excess of 50 percent.  See Diagnostic Codes 5276-5284.  

The Board also finds that the Veteran is not entitled to separate ratings for the bilateral flat foot disability for the period beginning June 19, 2013.  The Board has specifically considered 38 C.F.R. § 4.71a, Diagnostic Codes 5277 to 5284, which include: Diagnostic Codes 5279 (metatarsalgia, anterior, unilateral or bilateral); 5280 (hallux valgus, unilateral); 5281 (hallux rigidus, unilateral, severe); and 5282 (hammer toe).  As noted above, separate disability ratings under these codes would violate the rule against pyramiding under 38 C.F.R. § 4.14, as pain is explicitly or implicitly contemplated by each of these codes.  For these reasons, the Board finds that a higher rating in excess of 50 percent for the Veteran's bilateral flat foot disability is not warranted for the period beginning June 19, 2013 and separate ratings not warranted.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's bilateral flat foot disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria for the bilateral foot disability specifically provides for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria for the Veteran's bilateral flat foot disability specifically provide for ratings based on pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  
In this case, considering the lay and medical evidence, for the period prior to June 19, 2013, the bilateral flat foot disability was manifested by flattening of the arches, pain on manipulation and use accentuated, swelling on use, and calluses on the toes bilaterally.  For the increased rating period beginning June 19, 2013, the bilateral flat foot disability was manifested by extreme tenderness of plantar surfaces of the feet bilaterally, flattening of the arches, pain on manipulation, swelling on use, and calluses on the toes bilaterally with no improvement by prescribed orthotics and inserts for his shoes.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such 

claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the Veteran has indicated that he is currently employed full-time in the food service industry.  As such, the issue of TDIU is not raised in this case.
ORDER

An increased rating for bilateral flat foot disability of 30 percent for the period prior to June 19, 2013, and 50 percent from June 19, 2013 is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


